    Case: 1:17-cv-00758 Document #: 164 Filed: 03/16/20 Page 1 of 3 PageID #:4447



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


JOSE ATILANO, individually and on behalf          )
of themselves and similarly situated              )
Employees,                                        )
                                                  )         Case No. 1:17-cv-00758
                 Plaintiffs,                      )
                                                  )         Judge John J. Tharp Jr.
          v.                                      )
                                                  )         Magistrate Judge Young B. Kim
A SAFE HAVEN LLC and A SAFE HAVEN                 )
FOUNDATION,                                       )
                                                  )
                 Defendants.                      )

                  DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION
                     FOR LEAVE TO FILE AMENDED COMPLAINT

          Defendants, A Safe Haven LLC and A Safe Haven Foundation, do not object to the filing of

the proposed Second Amended Complaint; provided, however, that Defendants’ lack of opposition

and the Court’s grant of Plaintiffs’ motion does not waive or in any way prejudice any defense or

argument that Defendants may have with respect to the claims asserted in the Second Amended

Complaint, including, without limitation, the appropriateness of collective/class treatment of any

claims in this lawsuit.

Dated: March 16, 2020
                                              Respectfully submitted,

                                              /s/ William J. Wortel
                                              One of the Attorneys for Defendants




601774688.1
    Case: 1:17-cv-00758 Document #: 164 Filed: 03/16/20 Page 2 of 3 PageID #:4448



William J. Wortel
Patrick M. DePoy
Bryan Cave Leighton Paisner LLP
161 North Clark Street
Suite 4300
Chicago, Illinois 60601
(312) 602-5000 (telephone)
(312) 602-5050 (facsimile)
bill.wortel@bclplaw.com
patrick.depoy@bclplaw.com




601774688.1                              2
    Case: 1:17-cv-00758 Document #: 164 Filed: 03/16/20 Page 3 of 3 PageID #:4449



                                  CERTIFICATE OF SERVICE

         I, William J. Wortel, an attorney, certify that I caused a copy of the foregoing Defendants’

Response to Plaintiffs’ Motion for Leave to File Amended Complaint to be served upon the following

individuals via the Court’s electronic filing system, on this March 16, 2020:

                                        Robin Potter
                                        M. Nieves Bolaños
                                        Patrick Cowlin
                                        Potter Bolaños LLC
                                        111 East Wacker Drive, Suite 2600
                                        Chicago, Illinois 60601
                                        (312) 861-1800
                                        robin@potterlaw.org
                                        nieves@potterlaw.org
                                        patrick@potterlaw.org



                                                /s/ William J. Wortel
                                                William J. Wortel




601774688.1
